19-23185-rdd        Doc 45       Filed 07/02/19   Entered 07/02/19 15:03:53 Main Document
                                                Pg 1 of 22
                                         Hearing Date and Time: July 16, 2019 at 10:00 a.m. (EDT)
                                               Objection Deadline: July 9, 2019 at 4:00 p.m. (EDT)
CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger (admitted pro hac vice)
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                    NOTICE OF MOTION OF DEBTOR PURSUANT TO 11
                    U.S.C. § 365(a), FED. R. BANKR. P. 6006, AND LOCAL
                    RULE 6006-1 TO ASSUME SOFTWARE CONSULTING
                     AGREEMENT WITH END POINT CORPORATION

        PLEASE TAKE NOTICE that on July 2, 2019, the debtor and debtor in possession (the

“Debtor”) in the above-captioned case filed the Motion of Debtor Pursuant to 11 U.S.C. §

365(a), Fed. R. Bankr. P. 6006, and Local Rule 6006-1 to Assume Software Consulting

Agreement with End Point Corporation (the “Motion,” a copy of which is attached hereto). A

hearing (the “Hearing”) on the Motion will be held before the Honorable Robert D. Drain of the


1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
19-23185-rdd     Doc 45     Filed 07/02/19    Entered 07/02/19 15:03:53        Main Document
                                             Pg 2 of 22


United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”), in Room 248, 300 Quarropas Street, White Plains, New York 10601, on July 16, 2019,

at 10:00 a.m. (EDT).

       PLEASE TAKE FURTHER NOTICE that any responses or objections (each, an

“Objection”) to the Motion and the relief requested therein shall be in writing, shall conform to

the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules for the Southern District

of New York, and the Order Granting Debtor’s Motion for Order Authorizing the Establishment

of Certain Notice, Case Management, and Administrative Procedures [Doc. No. 31] (the “Case

Management Order”), shall set forth the basis for the Objection and the specific grounds

therefore, and shall be filed with the Bankruptcy Court electronically in accordance with General

Order M-399 by registered users of the Bankruptcy Court’s case filing system (the User’s

Manual for the Electronic Case Filing System can be found at http://www.nysb.uscourts.gov, the

official website for the Bankruptcy Court), with a hard copy delivered directly to chambers

pursuant to Local Bankruptcy Rule 9070-1 and served so as to be actually received no later than

July 9, 2019, at 4:00 p.m. (EDT) (the “Objection Deadline”), upon the parties on the Service

List (as defined in the Case Management Order).

       PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served

with respect to the Motion, the Debtor shall, on or after the Objection Deadline, submit to the

Bankruptcy Court an order substantially in the form annexed as Exhibit A to the Motion, which

order the Bankruptcy Court may enter with no further notice or opportunity to be heard.

Dated: July 2, 2019
       New York, New York

                                       CHAPMAN AND CUTLER LLP
                                       Proposed Counsel for the Debtor and
                                       Debtor in Possession
19-23185-rdd   Doc 45   Filed 07/02/19    Entered 07/02/19 15:03:53     Main Document
                                         Pg 3 of 22




                                 By:     /s/ Steven Wilamowsky
                                       Steven Wilamowsky
                                       1270 Avenue of the Americas
                                       30th Floor
                                       New York, NY 10020-1708
                                       Telephone: 212.655.6000

                                       -and-

                                       Aaron M. Krieger (admitted pro hac vice)
                                       111 West Monroe Street
                                       Chicago, IL 60603-4080
                                       Telephone: 312.845.3000
19-23185-rdd        Doc 45       Filed 07/02/19   Entered 07/02/19 15:03:53 Main Document
                                                Pg 4 of 22
                                         Hearing Date and Time: July 16, 2019 at 10:00 a.m. (EDT)
                                               Objection Deadline: July 9, 2019 at 4:00 p.m. (EDT)
CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger (admitted pro hac vice)
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,2                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                        MOTION OF DEBTOR PURSUANT TO 11 U.S.C. §
                       365(a), FED. R. BANKR. P. 6006, AND LOCAL RULE
                         6006-1 TO ASSUME SOFTWARE CONSULTING
                       AGREEMENT WITH END POINT CORPORATION

        Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”) respectfully states the following

in support of this motion (the “Motion”):3

2
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
3
        A detailed description of the Debtor and its business, and the facts and circumstances supporting this
        Motion and the Debtor’s chapter 11 case, are set forth in greater detail in the Declaration of Russell H.
        Fuchs Pursuant to Local Bankruptcy Rule 1007-2 and in Support of “First Day” Motions [Doc. No. 2] (the
        “First Day Declaration”), filed contemporaneously with the Debtor’s voluntary petition for relief filed
        under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”),
        on June 17, 2019 (the “Petition Date”). Capitalized terms used but not otherwise defined herein shall have
        the meaning given to them elsewhere in this Motion or in the First Day Declaration, as applicable.
19-23185-rdd       Doc 45      Filed 07/02/19      Entered 07/02/19 15:03:53     Main Document
                                                  Pg 5 of 22


                                             Relief Requested

        1.      The Debtor seeks entry of an order, substantially in the form annexed hereto as

Exhibit A (the “Order”) authorizing the Debtor to assume that certain Software Consulting

Contract for Retrieval-Masters, dated as of November 27, 2017 (the “Agreement”).4

        2.      In connection with the assumption of the Agreement, the Debtor will cure all

amounts owed under the Agreement including $18,750 (the “Cure Amount”) related to

prepetition services. The Debtor will also pay post-petition amounts in the ordinary course under

the Agreement.

                                         Jurisdiction and Venue

        3.      The United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated January 31, 2012. The Debtor confirms its consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

to the entry of a final order by the Bankruptcy Court in connection with this Motion to the extent

that it is later determined that the Bankruptcy Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

        4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        5.      The bases for the relief requested herein are sections 105(a) and 366 of the

Bankruptcy Code, Bankruptcy Rules 6004, and rule 9013-1 of the Local Bankruptcy Rules for

the Southern District of New York (the “Local Rules”).


4
    A copy of the Agreement is annexed as Exhibit B hereto.
19-23185-rdd     Doc 45        Filed 07/02/19    Entered 07/02/19 15:03:53       Main Document
                                                Pg 6 of 22


                                           Background

       6.      The Debtor is a debt and medical receivables collection agency that was founded

in 1977 in New York City. Over time, the business grew into a thriving agency and, in 1995,

relocated to its current location in Elmsford, New York.

       7.      The Debtor has two basic business segments. The first principally involves

collections from retail consumer debtors of direct mail marketers, among others. The second

involves the collection of receivables on behalf of clinical diagnostic laboratories, and does

business under the name American Medical Collection Agency.

       8.      In March, 2019, the Debtor became aware of a significant IT security breach

involving its servers. That led to a cascade of events that ultimately necessitated the

commencement of the instant chapter 11 case. More details regarding these events and the

Debtor’s business are set forth in the First Day Declaration.

       9.      On the Petition Date, the Debtor filed a voluntary petition for relief under the

Bankruptcy Code. The Debtor is operating its business and managing its properties as a debtor

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request for the

appointment of a trustee or examiner has been made in this chapter 11 case and no official

committees have been appointed or designated.

                                     The End Point Agreement

       10.     The services provided by End Point Corporation (“End Point”) under the

Agreement are critical to the Debtor’s ability to complete programming upgrades to its IT

systems related to and/or arising from the data breach that was the precipitating event preceeding

the instant chapter 11 case.
19-23185-rdd     Doc 45     Filed 07/02/19     Entered 07/02/19 15:03:53        Main Document
                                              Pg 7 of 22


       11.     End Point was first engaged at the end of November 2017 to do application

programming on the Debtor’s IT system. These included programming changes involving the

Debtor’s telephone calling system, system optimization, and nightly mainframe data

synchronization. End Point also began, but did not complete, additional programming that

would have enabled to migrate its phone system to a new vendor.

       12.     In addition, End Point, working under the direction of the Debtor’s pre-petition

regulatory counsel, Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”), was responsible

for on-going security auditing and updating and assisting Skadden with the Debtor’s compliance

with breach-related regulatory requirements. End Point continues to provide programming and

network support, which has become increasingly critical given recent and anticipated personnel

reductions at the Debtor, which will limit its in-house capabilities.

                                          Basis for Relief

       13.     Section 365(a) of the Bankruptcy Code provides, in relevant part, that a debtor in

possession, “subject to the court’s approval, may assume or reject any executory contract or

unexpired lease of the debtor.” 11 U.S.C. § 365(a); COR Route 5 Co., LLC v. Penn. Traffic Co.

(In re Penn Traffic Co.), 524 F.3d 373, 378 (2d Cir. 2008). The Bankruptcy Code does not

define the term “executory contract,” but the Second Circuit has characterized an executory

contract as one “on which performance remains due to some extent on both sides.” E. Air Lines,

Inc. v. Ins. Co. of Pa. (In re Ionosphere Clubs, Inc.), 85 F.3d 992, 998-99 (2d Cir. 1996) (quoting

NLRB v. Bildisco & Bildisco, 104 S.Ct. 1188, 1194 n.6 (1984)). The Agreement is an executory

contract because both the Debtor and End Point have material performance obligations

remaining thereunder.

       14.     The “business judgment” test is the standard courts use to decide whether to

authorize a debtor’s assumption of an executory contract. Orion Pictures Corp. v. Showtime
19-23185-rdd       Doc 45   Filed 07/02/19    Entered 07/02/19 15:03:53          Main Document
                                             Pg 8 of 22


Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993), cert. dismissed,

114 S. Ct. 1418 (1994). The “business judgment” test is not a strict standard, as it only requires

a showing that assumption of an executory contract will benefit the debtor’s estate. See Old

CarCo LLC, 406 B.R. 180, 196 (Bankr. S.D.N.Y. 2009) (A debtor’s decision to assume an

executory contract is a proper exercise of its business judgment if it is “rational” and does not

“demonstrate bad faith or whim or caprice”); Official Comm. of Subordinated Bondholders v.

Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y 1992) (quoting

Smith v. Van Gorkum, 488 A.2d 858, 872 (Del. 1985)) appeal dismissed, 3 F.3d 49 (2d Cir.

1993); Comm. of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville

Corp.), 60 B.R. 612 (Bankr. S.D.N.Y. 1986). Accordingly, courts generally defer to a debtor’s

business judgment in assuming an executory contract. See Nostas Assocs. v. Costich (In re Klein

Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996); Orion Pictures, 4 F.3d at 1099; In re Child

World, Inc., 142 B.R. 87, 89–90 (Bankr. S.D.N.Y. 1992).

       15.     The Debtor is exercising its sound business judgment by assuming the Agreement

at this time as End Point is uniquely able to support the Debtor as it addresses, among other

things, programming and related work on the Debtor’s IT systems related to and/or arising from

the data breach.

       16.     Pursuant to section 365(b) of the Bankruptcy Code, in order for a debtor to

assume an executory contract, the debtor must cure any defaults under the contract or provide

adequate assurance that it promptly will cure such defaults. See 11 U.S.C. § 365(b)(1)(A). If

there has been a default, the debtor also must provide adequate assurance of future performance

under the contract. See 11 U.S.C. § 365(b)(1)(C). In accordance with section 365 of the
19-23185-rdd     Doc 45      Filed 07/02/19    Entered 07/02/19 15:03:53           Main Document
                                              Pg 9 of 22


Bankruptcy Code, the Debtor has agreed to cure all amounts owing to End Point under the

Agreement.

                         Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       17.     To successfully implement the foregoing, the Debtor requests that the Bankruptcy

Court enter an order providing that notice of the relief requested herein satisfies Bankruptcy Rule

6004(a) and that the Debtor has established cause to exclude such relief from the 14-day stay

period under Bankruptcy Rule 6004(h).

                                       Reservation of Rights

       18.     Nothing contained in this Motion or any actions taken pursuant to any order

granting the relief requested by this Motion is intended or should be construed as: (a) an

admission as to the validity of any particular claim against the Debtor; (b) a waiver of the

Debtor’s rights to dispute any particular claim on any grounds; (c) a promise or requirement to

pay any particular claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Motion or any order granting the relief requested by this Motion; (e) a

request or authorization to assume any agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code; (f) a waiver or limitation of the Debtor’s rights under the Bankruptcy

Code or any other applicable law; or (g) a concession by the Debtor that any liens (contractual,

common law, statutory, or otherwise) satisfied pursuant to this Motion are valid, and the Debtor

expressly reserves its rights to contest the extent, validity, or perfection or seek avoidance of all

such liens. If the Court grants the relief sought herein, any payment made pursuant to the

Court’s order is not intended and should not be construed as an admission as to the validity of

any particular claim or a waiver of the Debtor’s rights to subsequently dispute such claim.
19-23185-rdd     Doc 45     Filed 07/02/19 Entered 07/02/19 15:03:53            Main Document
                                          Pg 10 of 22


                                         Motion Practice

       19.     This Motion includes citations to the applicable rules and statutory authorities

upon which the relief requested herein is predicated and a discussion of their application to this

Motion. Accordingly, the Debtor submits that this Motion satisfies Local Rule 9013-1(a).

                                              Notice

       20.     The Debtor will provide notice of this Application in a manner compliant with the

Court’s Order Granting Debtor’s Motion for Order Authorizing the Establishment of Certain

Notice, Case Management, and Administrative Procedures [Doc. No. 31], dated June 24, 2019.

                                        No Prior Request

       21.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                           [Remainder of page intentionally left blank.]
19-23185-rdd    Doc 45     Filed 07/02/19 Entered 07/02/19 15:03:53           Main Document
                                         Pg 11 of 22


       WHEREFORE, the Debtor respectfully requests that the Bankruptcy Court enter the

Order granting the relief requested herein and such other relief as the Bankruptcy Court deems

appropriate under the circumstances.

Dated: July 2, 2019
       New York, New York

                                       CHAPMAN AND CUTLER LLP
                                       Proposed Counsel for the Debtor and
                                       Debtor in Possession


                                       By:     /s/ Steven Wilamowsky
                                             Steven Wilamowsky
                                             1270 Avenue of the Americas
                                             30th Floor
                                             New York, NY 10020-1708
                                             Telephone: 212.655.6000

                                             -and-

                                             Aaron M. Krieger (admitted pro hac vice)
                                             111 West Monroe Street
                                             Chicago, IL 60603-4080
                                             Telephone: 312.845.3000
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 12 of 22


                                   EXHIBIT A

                                  Proposed Order
19-23185-rdd        Doc 45       Filed 07/02/19 Entered 07/02/19 15:03:53                   Main Document
                                               Pg 13 of 22


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                 ORDER PURSUANT TO 11 U.S.C. § 365(a), FED. R. BANKR.
                  P. 6006, AND LOCAL RULE 6006-1 AUTHORIZING THE
                     DEBTOR TO ASSUME SOFTWARE CONSULTING
                     AGREEMENT WITH END POINT CORPORATION

        Upon the motion (the “Motion”)2 of the debtor and debtor in possession (the “Debtor”)

in the above-captioned case for entry of an order (this “Order”) authorizing the Debtor to

assume that certain Software Consulting Contract for Retrieval-Masters, dated as of November

27, 2017 (the “Agreement”); all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated January 31, 2012; and that this Court may enter a final

order consistent with Article III of the United States Constitution; and this Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§157(b); and this Court having found that the Debtor’s notice of the Motion and opportunity for

a hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion and having heard the statements in support


1
        The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-23185-rdd      Doc 45     Filed 07/02/19 Entered 07/02/19 15:03:53              Main Document
                                           Pg 14 of 22


of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court

having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and upon all of the proceedings had before this

Court; and after due deliberation and sufficient cause appearing therefor, it is ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The assumption of the Agreement is authorized and approved pursuant to section

365(a) of the Bankruptcy Code, Bankruptcy Rule 6006, and Local Rule 6006-1, effective as of

the Petition Date.

       3.      The Debtor is authorized and directed to pay the Cure Amount within forty-five

(45) days after the date of entry of this Order.

       4.      In addition to the Cure Amount, the Debtor is authorized, but not directed, to pay all

amounts payable to End Point, in each case to the extent payable pursuant to, and on the terms and

conditions set forth in, the Agreement, free and clear of all liens, claims and encumbrances.

       5.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

       6.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       7.      In accordance with this Order and any other order of this Court, each of the

financial institutions at which the Debtor maintains its accounts relating to prepetition or

postpetition obligations that the Debtor is authorized to pay pursuant to this Order is directed to

honor checks presented for payment and all fund transfer requests made by the Debtor related to

such obligations to the extent that sufficient funds are on deposit in such accounts.




                                                   -2-
19-23185-rdd     Doc 45     Filed 07/02/19 Entered 07/02/19 15:03:53             Main Document
                                          Pg 15 of 22


       8.      The Debtor is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated: ____________, 2019
       White Plains, New York



                                      THE HONORABLE ROBERT D. DRAIN
                                      UNITED STATES BANKRUPTCY JUDGE




                                                -3-
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 16 of 22


                                   EXHIBIT A

                                    Agreement
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 17 of 22
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 18 of 22
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 19 of 22
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 20 of 22
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 21 of 22
19-23185-rdd   Doc 45   Filed 07/02/19 Entered 07/02/19 15:03:53   Main Document
                                      Pg 22 of 22
